Citation Nr: 0913003	
Decision Date: 04/08/09    Archive Date: 04/15/09

DOCKET NO.  05-25 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for a service-connected 
left thumb disability, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Hachey, Counsel

INTRODUCTION

The Veteran served on active duty from November 1955 to 
October 1957.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
York, York (the RO).

The Veteran presented testimony before the undersigned at the 
RO in December 2007.  A transcript of this hearing has been 
associated with the Veteran's VA claims folder.  

The appeal is REMANDED to the agency of original jurisdiction 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the Veteran if further action is required.


REMAND

This appeal arises out of the Veteran's contention that the 
symptomatology associated with his service-connected left 
thumb disability is more severe than that contemplated by the 
10 percent rating currently assigned.  In a December 2004 
statement, he indicated that his thumb caused quite 
discomfort.  At his December 2007 hearing, he indicated that 
his grip was weakened as a result of his left thumb 
disability, and that he would often drop things at home, so 
he relied more on use of his right hand.  Before the Board 
can adjudicate this claim, however, additional development is 
required.  The Board will discuss each of its reasons for 
remand in turn.

Medical Records

The Veteran submitted a statement in August 2005 indicating 
that he had received treatment for his left thumb condition 
at the Lutheran Medical Center in Brooklyn, New York 
beginning 30 years ago and continuing to the present.  A 
release form authorizing VA to obtain these records was also 
submitted.  To date, however, it does not appear that the RO 
has attempted to secure these records or notified the Veteran 
whether or not they would make an attempt to secure such 
records.  On remand, attempts should be made to obtain them.  
If additional information is required from the Veteran, or if 
the records are not obtainable, the Veteran should be 
notified and the record clearly documented.  

Veterans Claims Assistance Act of 2000 (VCAA)

Although the Veteran was provided with a VCAA notice letter 
regarding his increased-rating claim for the left thumb in 
August 2003, such letter did not comply with the notice 
requirements for increased-rating claims outlined in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), in that the letter 
did not notify the claimant of the need to submit evidence 
demonstrating the effect that the disability has on 
employment and "daily life."  

The Vazquez case also held that if the diagnostic code under 
which the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement 
to the claimant.  

In the instant case, the Veteran's left thumb disability is 
currently rated under Diagnostic Code 7804, which provides 
ratings based on scars which are painful on examination.  
While Diagnostic Code 7804 does not employ a specific 
measurement or test result, other potentially-applicable 
diagnostic codes utilize such measurements.  Among these are 
Diagnostic Codes 7801 and 7802 (relating to scarring) and 
Diagnostic Code 5228 (relating to limitation of thumb 
motion).  The August 2003 letter did not provide the Veteran 
with at least general notice of the measurements employed by 
these diagnostic codes.  

On remand, the Veteran should be sent a VCAA notice letter 
which addresses each of these above concerns.

Medical Examination

The Veteran's left thumb was last examined by VA in January 
2005, over four years ago.  Although the passage of time in 
and of itself is not a reason to schedule a new examination, 
the Board finds that the record, as pertains to the true 
picture of the Veteran's left thumb disability, is quite 
stale.  A more updated examination, which addresses both the 
scarring aspect of the disability as well as any 
musculoskeletal dysfunction, would help the Board more 
accurately assess the current disability picture for the 
Veteran's left thumb.  

Accordingly, the case is REMANDED for the following action:

1.  With any needed assistance from the 
Veteran, obtain all treatment records 
relating to the Veteran's left thumb 
condition from the Lutheran Medical 
Center in Brooklyn, New York.  If the 
records are not obtainable, the Veteran 
should be notified and the record clearly 
documented.  

2.  Provide the Veteran with a notice 
letter that complies with the 
notification requirements of the VCAA.  
Such letter should inform the Veteran 
that the type of evidence that will be 
used in evaluating his increased rating 
claim includes the nature and symptoms of 
the condition; the severity and duration 
of the symptoms; and the impact of the 
condition and symptoms on employment and 
daily life.  The notice letter should 
also provide the Veteran with at least 
general notice of the measurements 
employed by Diagnostic Codes 5228, 7801, 
and 7802.

3.  Schedule the Veteran for a VA 
examination to assess the current nature 
and extent of his left thumb disability.  
The examiner should be provided with the 
claims file to review in conjunction with 
the VA examination.  The examiner is 
specifically requested to opine on the 
current severity of the Veteran's left 
thumb disability, including any 
functional limitations, pain, scarring, 
and motor dysfunction.  A supporting 
rationale for any opinion should be 
provided.  

4.  Thereafter, and after undertaking any 
additional development deemed necessary, 
readjudicate the issue on appeal.  If the 
benefit sought on appeal remains denied, 
in whole or in part, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case and be 
afforded reasonable opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the Veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the Veteran until he is contacted.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Laura H. Eskenazi
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



